 



Exhibit 10.1
AMENDED AND RESTATED
AGREEMENT
          This Amended and Restated Agreement made as of this 16th day of
October, 2007 by and between Black Box Corporation, a Delaware corporation (the
“Corporation”), and R. Terry Blakemore, an individual residing in the State of
Tennessee and the President and Chief Executive Officer of the Corporation (the
“Executive”).
WITNESSETH:
          WHEREAS, the Board of Directors of the Corporation has determined
that, in connection with Executive’s appointment as President and Chief
Executive Officer of the Corporation, it is in the best interests of the
Corporation to enter into this Agreement with the Executive to supersede the
current Agreement between the parties; and
          WHEREAS, the Executive desires to obtain certain benefits in the event
the Executive’s employment is terminated;
          NOW, THEREFORE, the parties hereto, each intending to be legally bound
hereby, agree as follows:

1.   Definition of Terms The following terms when used in this Agreement shall
have the meaning hereafter set forth:

  (a)   “Annual Salary Adjustment Percentage” shall mean the mean average
percentage increase in base salary for all executive officers of the Corporation
during the two full calendar years immediately preceding the time to which such
percentage is being applied; provided, however, that if after a
Change-in-Control, as hereinafter defined, there should be a significant change
in the number of executive officers of the Corporation or in the manner in which
they are compensated, then the foregoing definition shall be changed by
substituting for the phrase “executive officers of the Corporation” the phrase
“persons then performing the functions formerly performed by the executive
officers of the Corporation.”     (b)   “Cause for Termination” shall mean:

  (i)   the deliberate and intentional failure by the Executive to devote
substantially the Executive’s entire business time and best efforts to the
performance of the Executive’s duties (other than any such

 



--------------------------------------------------------------------------------



 



      failure resulting from the Executive’s incapacity due to physical or
mental illness or disability); or

  (ii)   engaging by the Executive in gross misconduct materially and
demonstrably injurious to the Corporation; or     (iii)   the conviction of the
Executive of, or the entry of a plea of guilty or Nolo Contendre by the
Executive to, a crime involving an act of fraud or embezzlement against the
Corporation or the conviction of the Executive of, or the entry of a plea of
Nolo Contendre by the Executive to, any felony involving moral turpitude; or    
(iv)   the Executive’s material breach of Section 4 or Section 8 hereof which
continues for ten (10) days after receiving written notice thereof from the
Corporation or the Executive’s willful failure to comply with instructions of
the Board of Directors of the Corporation provided that such instructions would
not give rise to Good Reason for Termination.

For purposes of this definition, no act, or failure to act, on the Executive’s
part shall be considered “deliberate and intentional” or to constitute gross
misconduct unless done, or omitted to be done, by the Executive not in good
faith and without reasonable belief that the Executive’s action or omission was
in the best interests of the Corporation.

  (c)   “Change-in-Control” shall mean a change in control of the Corporation of
such a nature that it would be required to be reported by the Corporation in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as in effect on the date hereof (“Exchange
Act”); provided, however, that:

  (i)   without respect to the foregoing, such a change in control shall be
deemed to have occurred if any “person” (as such term is used in sections 13(d)
and 14(d)(2) of the Exchange Act) or any “group” (as such term is defined in
Rule 13d-5(b) promulgated under the Exchange Act), is or becomes the beneficial
owner, directly or indirectly, of securities of the Corporation representing
twenty percent (20%) or more of the combined voting power of the Corporation’s
then outstanding securities coupled with or followed by the existence of a
majority of the board of directors of the

-2-



--------------------------------------------------------------------------------



 



      Corporation consisting of individuals other than individuals who either
were directors of the Corporation at least one year prior to or were nominated
by those individuals who were directors of the Corporation at least one year
prior to such person or group becoming a beneficial owner, directly or
indirectly, of securities of the Corporation representing 20% or more of the
combined voting power of the Corporation’s then outstanding securities;

and

  (ii)   without respect to the foregoing, if the Corporation shall sell all or
substantially all of its assets or shall merge, consolidate or reorganize with
another company, then such a change in control shall be deemed to have occurred
if (x) upon conclusion of the transaction less than fifty-one percent (51%) of
the outstanding securities entitled to vote generally in the election of
directors of the acquiring company or resulting company are owned by persons who
were the stockholders of the Corporation generally prior to the transaction and
following the transaction a majority of the board of directors of the acquiring
company or resulting company consists of individuals other than individuals who
either were directors of the Corporation at least one year prior to or were
nominated by those individuals who were directors of the Corporation at least
one year prior to such sale, merger, consolidation or reorganization or
(y) following the transaction a person or group (as described in subclause
(i) above) would be a beneficial owner, directly or indirectly, of securities of
the acquiring company or resulting company representing 20% or more of the
combined voting power of the acquiring company’s or resulting company’s then
outstanding securities as described in subclause (i) above and a majority of the
board of directors of the acquiring company or resulting company consists of
individuals other than individuals who either were directors of the Corporation
at least one year prior to or were nominated by those individuals who were
directors of the Corporation at least one year prior to such sale, merger,
consolidation or reorganization.

  (d)   “Date of Termination” shall mean:

-3-



--------------------------------------------------------------------------------



 



  (i)   if the Executive’s employment is terminated for Disability, the date
that a Notice of Termination is given to the Executive;

  (ii)   if the Executive’s employment terminates due to the Executive’s death
or Retirement, the date of death or Retirement, respectively;     (iii)   if the
Executive decides to terminate employment upon Good Reason for Termination, the
date specified by the Executive in a Notice of Termination, which date must be
within sixty (60) days after the expiration of the Notice Period (as defined in
Section 3(c) below); or     (iv)   if the Executive’s employment is terminated
for any other reason, the date on which a termination becomes effective pursuant
to a Notice of Termination or, if no Notice of Termination is provided, the date
that the Executive’s employment was terminated.

  (e)   “Disability” shall mean such incapacity due to physical or mental
illness or injury as causes the Executive to be unable to perform the
Executive’s duties with the Corporation during 90 consecutive days or 120 days
during any six month period.

  (f)   “Good Reason for Termination” shall mean a material negative change in
the Executive’s service relationship with the Corporation and any Affiliate (as
defined in this Section 1(f) below) of the Corporation, taken as a whole,
without Executive’s consent, on account of one or more of the following
conditions:

  (i)   A material diminution in Executive’s base compensation;

  (ii)   A material diminution in Executive’s authority, duties or
responsibilities; or

  (iii)   After a Change-in-Control shall have occurred, a change in the
geographic location at which Executive must report to and perform the majority
of Executive’s services of more than fifty (50) miles.

-4-



--------------------------------------------------------------------------------



 



“Affiliate” shall mean, with respect to any person or legal entity, any other
person or legal entity controlling, controlled by or under common control with
such person or legal entity.

  (g)   “LTIP Plan” shall mean an incentive compensation plan of the Corporation
which would pay bonuses to the Executive based upon the achievement of specified
goals during or at the end of an award period of more than one year (such as a
three year incentive compensation plan).     (h)   “Notice of Termination” shall
mean a written statement which sets forth the specific reason for termination
and, if such is claimed to be Cause for Termination or Good Reason for
Termination, in reasonable detail the facts and circumstances thereof.     (i)  
“Options” shall mean any stock options issued pursuant to any present or future
stock option plan of the Corporation.     (j)   “Retirement” shall mean a
termination of the Executive’s employment after age 65 or in accordance with any
mandatory retirement arrangement with respect to an earlier age agreed to by the
Executive.     (k)   “Stock Awards” shall mean any stock-based awards, other
than Options, including any stock appreciation rights, restricted stock awards,
or performance stock awards, issued pursuant to any present or future stock plan
of the Corporation.

2.   Termination by the Corporation Due to Cause for Termination. Should the
Board of Directors of the Corporation determine that Cause for Termination
exists, the Board of Directors of the Corporation by resolution duly adopted may
at that time or during a period of two months thereafter terminate the
Executive’s employment due to Cause for Termination by delivering a Notice of
Termination. If the Board of Directors of the Corporation fails to duly adopt
within such two month period a resolution terminating the Executive’s
employment, then the Corporation shall be deemed to have waived its right to
terminate the Executive due to those circumstances which constituted the Cause
for Termination previously found to exist by the Board.   3.   Payments
Following Termination of Employment.

-5-



--------------------------------------------------------------------------------



 



  (a)   If during the term of this Agreement the Executive’s employment with the
Corporation shall be terminated:

(i)     due to the Executive’s death or Disability,
(ii)     by the Executive other than the Executive’s having terminated for Good
Reason for Termination or
(iii)     by the Corporation in accordance with Section 2 hereof or in
accordance with Retirement,
then the Corporation shall have no obligations hereunder to the Executive from
and after the Date of Termination and the only obligations of the Corporation to
the Executive shall be in accordance with any other employment agreement
applicable to the Executive and the then various policies, practices and benefit
plans of the Corporation.

  (b)   If during the term of this Agreement a Change-in-Control shall have
occurred and the Executive’s employment shall have been involuntarily terminated
on or before the second anniversary of the date of the Change-in-Control other
than under the circumstances above described in subsection 3(a) (for example, a
termination by the Executive for Good Reason for Termination within the
foregoing period following a Change-in-Control shall entitle the Executive to
the payments set forth in this subsection), then the Corporation shall pay the
Executive on or before the sixtieth (60th) day following the Date of Termination
the following sums:

  (i)   in cash any unpaid portion of the Executive’s full base salary for the
period from the last period for which the Executive was paid to the Date of
Termination; and

  (ii)   an amount in cash as liquidated damages for lost future remuneration
equal to the sum of

  (A)   the product obtained by multiplying:

  (1)   the lesser of

  (i)   three (3.0), or

-6-



--------------------------------------------------------------------------------



 



    (ii)   a number equal to the number of calendar months remaining from the
Date of Termination to the date on which the Executive is 65 years of age (or,
if earlier, the age agreed to by the Executive pursuant to any prior
arrangement) divided by twelve,

  times    

  (2)   the sum of

  (i)   the greatest of

(x) the Executive’s annual base salary for the year in effect on the Date of
Termination,
(y) in the case of termination by the Executive for Good Reason for Termination,
the Executive’s annual base salary in effect on the date immediately preceding
the date of the earliest event which gave rise to the termination by the
Executive for Good Reason for Termination,
or
(z) the Executive’s annual base salary for the year in effect on the date of the
Change-in-Control,
plus

  (ii)   the greatest of

(x) one third (1/3) of the aggregate cash bonuses or awards (including any
payments under an LTIP Plan) received by the Executive as incentive compensation
or bonus during the three calendar years immediately preceding the Date of
Termination

-7-



--------------------------------------------------------------------------------



 



(y) in the case of termination by the Executive for Good Reason for Termination,
one third (1/3) of the aggregate cash bonuses or awards (including any payments
under an LTIP Plan) received by the Executive as incentive compensation or bonus
during the three calendar years immediately preceding the date of the earliest
event which gave rise to the termination by the Executive for Good Reason for
Termination,
or
(z) one third (1/3) of the aggregate cash bonuses or awards (including any
payments under an LTIP Plan) received by the Executive as incentive compensation
or bonus for the three calendar years immediately preceding the date of the
Change-in-Control,
plus
(B) if the Executive immediately preceding the date of the Change-in-Control is
a participant in an LTIP Plan and the award period has not been completed prior
to the date of the Change-in-Control, an amount equal to
(1) the total cash award or bonus which would have been received by the
Executive under such LTIP Plan assuming that, in addition to any goals met on or
before the date of the Change-in-Control, all goals that were to be measured
after the date of the Change-in-Control were achieved and the Executive remained
in the employ of the Corporation at all relevant times under the LTIP Plan,
less

-8-



--------------------------------------------------------------------------------



 



(2) any portion of the cash award or bonus for that award period previously paid
to the Executive pursuant to such LTIP Plan.

  (c)   If during the term of this Agreement and prior to a Change-in-Control
occurring, the Executive’s employment with the Corporation shall have been
involuntarily terminated (x) by the Corporation other than under the
circumstances above described in subsection 3(a)(i) or 3(a)(iii) or (y) by the
Executive for Good Reason for Termination other than at a time when the
Corporation could have terminated the Executive due to Cause for Termination,
then the Corporation shall make a payment to the Executive equal to his base
salary at the rate in effect on the Date of Termination for the period equal to
the greater of (A) 36 months from the date of this Agreement or (B) twelve
(12) months from the Date of Termination. The payment will be made in the form
of a lump sum, subject to all applicable withholdings. The payment shall be made
within sixty (60) days following the Termination Date. Except as specifically
set forth in this Section 3(c), the Corporation shall have no further obligation
hereunder to the Executive from and after the Date of Termination other than
obligations of the Corporation to the Executive in accordance with the then
various policies, practices and benefit plans of the Corporation or any of its
Affiliates applicable to Executive.

  (d)   In order for the Executive to terminate for Good Reason for Termination
under this Agreement, (i) the Executive must deliver a Notice of Termination to
the Corporation at 1000 Park Drive, Lawrence, PA 15055, Attn: General Counsel,
and within ninety (90) days of the event constituting Good Reason for
Termination, (ii) the event must remain uncorrected during the Notice Period and
(iii) the Date of Termination must occur within sixty (60) days after the
expiration of the Notice Period. “Notice Period” means the thirty (30) days
following the date that Executive notifies the Corporation in writing of
Executive’s intent to terminate employment for Good Reason for Termination.

4.   Nondisclosure of Information.

  (a)   Executive acknowledges that the Corporation has invested and will
continue to invest considerable resources in the research, development and
advancement of the Corporation’s business, which investment has or may result in
the generation of proprietary, confidential and/or trade secret data,
information, techniques and materials, tangible and intangible, which

-9-



--------------------------------------------------------------------------------



 

\

      properly belong to the Corporation or in which the Corporation has an
interest. Executive acknowledges and agrees that it would be unlawful for
Executive to appropriate, to attempt to appropriate, or to disclose to anyone or
use for a third party’s benefit such data, information, techniques or materials,
subject to the following:

  (i)   Executive acknowledges that the following constitute protectable
confidential, trade secret or otherwise proprietary information of the
Corporation or of a third party: all computer software and firmware and computer
aided mechanisms related to the foregoing, files, programs, data or information
received by the Corporation from a customer or prospective customer of the
Corporation if such is confidential or proprietary to the customer, data base
management systems or other instrumentations, any proposals for development, any
reports on findings of tests, investigative studies, consultations or the like,
pricing policies, budgets, customer lists, strategic plans (whether or not
communicated in writing), marketing and sales information, all written documents
not generally in the public domain, any and all copies or imitations of the
foregoing, and all other confidential, trade secret or proprietary information,
whether or not copyrighted or patented and whether created solely by Executive,
jointly with others, or solely by others.

  (ii)   For purposes of this Section 4, all confidential, proprietary or trade
secret information enumerated or mentioned in Section 4(a)(i) is hereinafter
referred to as “Information”. Any restrictions on disclosure and use of the
Information will apply to all copies of the Information, whether in whole or in
part.     (iii)   During the term of this Agreement and at all times after
termination of this Agreement, unless authorized in writing by the Corporation,
the Executive will not:

  (1)   use for the Executive’s benefit or advantage the Information or     (2)
  use the Information for the benefit or advantage of any third party or

-10-



--------------------------------------------------------------------------------



 







    (3)   disclose or cause to be disclosed the Information or authorize or
permit such disclosure of the Information to any unauthorized third party or    
(4)   use the Information in any manner which is intended to injure or cause
loss, whether directly or indirectly, to the Corporation.

  (iv)   The Executive will not be liable for the disclosure of Information
which:

  (1)   is in the public domain generally and as such becomes known to Executive
through no wrongful act or breach of this Agreement; or     (2)   is received
rightfully by Executive from a third party having a lawful right to possess and
to release the Information, provided the Executive agrees to promptly notify the
Corporation if the Executive suspects that the information possessed by the
third party is within the meaning of Information under this Agreement.

  (v)   In any judicial proceeding, it will be presumed that the Information
constitutes protectable trade secrets, and the Executive will bear the burden of
proving that any Information is publicly or rightfully known by the Executive.  
  (vi)   The Executive will surrender to the Corporation at any time upon
request, and upon termination of the Executive’s employment with the Corporation
for any reason, all written or otherwise tangible documentation representing or
embodying the Information, in whatever form, whether or not copyrighted,
patented, or protected as a mask work, and any copies or imitations of the
Information, whether or not made by the Executive.     (vii)   The Executive
agrees to be available upon request for consultation after termination of
employment to provide information and details with respect to any work or
activity performed or materials created by the Executive alone or with others
during the Executive’s

-11-



--------------------------------------------------------------------------------



 



      employment by the Corporation. The Executive will be reimbursed for these
services.

  (b)   Any and all creations, developments, discoveries, inventions, works of
authorship, enhancements, modifications and improvements, including without
limitation computer programs, data bases, data files and the like, (hereinafter
collectively referred to as “Development” or “Developments”), whether or not the
Developments are copyrightable, patentable, protectable as mask works or
otherwise protectable (such as by contract or implied duty), and whether
published or unpublished, conceived, invented, developed, created or produced by
the Executive alone or with others during the term of the Executive’s
employment, whether or not during working hours and whether on the Corporation’s
premises or elsewhere, will be the sole and exclusive property of the
Corporation if the Development is:

  (i)   connected with the Corporation in any way or     (ii)   within the scope
of the Executive’s duties assigned or implied in accordance with the Executive’s
position or     (iii)   a product, service or other item which would be in
competition with the products or services offered by the Corporation or which is
related to the Corporation’s products or services, whether presently existing,
under development or under active consideration or     (iv)   in whole or in
part, the result of the Executive’s use of the Corporation’s resources,
including without limitation personnel, computers, data bases, communications
facilities, word processing systems, programs, office facilities or otherwise.

During the term of the Executive’s employment with the Corporation and, if the
Corporation should then so request, after termination of such employment, the
Executive agrees to assign and does hereby assign to the Corporation all rights
in the Developments created by the Executive alone or with others during the
term of the Executive’s employment, and all rights in any trademarks,
copyrights, patents, trade secrets and analogous intellectual property rights
and any applications for registration for same, of the United States and such
foreign countries as the Corporation may designate which are related to the
Developments, including without limitation all accompanying goodwill and the
right to sue for infringement or misappropriation and to

-12-



--------------------------------------------------------------------------------



 



receive all proceeds related to any judgment or settlement of same. The
Executive agrees to execute and deliver to the Corporation any instruments the
Corporation deems necessary to vest in the Corporation sole title to and all
exclusive rights in the Developments created by the Executive alone or with
others during the term of the Executive’s employment, and in all related
trademarks, copyrights, mask work protection rights, and/or patent rights so
created during the term of employment. The Executive agrees to execute and
deliver to the Corporation all proper papers for use in applying for, obtaining,
maintaining, amending and enforcing all such trademarks, copyrights, patents or
such other legal protections as the Corporation may desire. The Executive
further agrees to assist fully the Corporation or its nominees in the
preparation and prosecution of any trademark, copyright, mask work protection,
patent or trade secret arbitration or litigation. The Executive shall be
reimbursed on a reasonable hourly basis consistent with the compensation
provided for herein for the Executive’s services rendered following termination
of employment.

  (c)   The Executive’s obligations and covenants in this Section 4 will be
binding upon the Executive’s heirs, legal representatives, successors and
assigns.     (d)   The Corporation and the Executive agree that the rights
conveyed by this Agreement are of a unique and special nature. The Executive and
the Corporation agree that any violation of this Section 4 will result in
immediate and irreparable harm to the Corporation and that in the event of any
actual or threatened breach or violation of any of the provisions of this
Section 4, the Corporation will be entitled as a matter of right to an
injunction or a decree of specific performance without bond from any equity
court of competent jurisdiction. The Executive waives the right to assert the
defense that such breach or violation can be compensated adequately in damages
in an action at law. Nothing in this Agreement will be construed as prohibiting
the Corporation from pursuing any other remedies at law or in equity available
to it for such breach or violation or threatened violation.

5.   Medical Insurance or Similar Benefit Plans. If the Executive’s employment
should terminate under such circumstance as entitles the Executive to receive
payments pursuant to Section 3(b) hereof, then, to the extent permitted by
applicable law and the medical insurance and benefits policies to which
Executive is entitled to participate, Employer shall maintain Executive’s paid
coverage for health insurance (through the payment of Executive’s COBRA
premiums) for the earlier to occur of: (a) Executive attaining the age of 65,
(b) the date Executive is provided by another

-13-



--------------------------------------------------------------------------------



 



    employer benefits substantially comparable to the benefits provided by the
above-referenced medical plan (which Executive must provide prompt notice with
respect thereto to the Employer) or (c) the expiration of the COBRA Continuation
Period (as defined below). During the applicable period of coverage described in
the foregoing sentence, Executive shall be entitled to benefits, on
substantially the same basis as would have otherwise been provided had Executive
not been terminated and Employer will have no obligation to pay any benefits to,
or premiums on behalf of, Executive after such period ends. To the extent that
such benefits are available under the above-referenced medical plan and
Executive had such coverage immediately prior to termination of employment, such
continuation of benefits for Executive shall also cover Executive’s dependents
for so long as Executive is receiving benefits under this section. The COBRA
Continuation Period for medical insurance under this section shall be deemed to
run concurrently with the continuation period federally mandated by COBRA
(generally 18 months), or any other legally mandated and applicable federal,
state, or local coverage period for benefits provided to terminated employees
under the medical plan. For purposes of this Agreement, (a) “COBRA” means the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, and (b)
“COBRA Continuation Period” shall mean the continuation period for medical
insurance to be provided under the terms of this Agreement which shall commence
on the first day of the calendar month following the month in which the date of
termination falls and generally shall continue for an 18 month period.

6.   Other Employment. In the event of a termination of employment under the
circumstances above described in Section 3(b) hereof, the Executive shall have
no duty to seek any other employment after termination of the Executive’s
employment with the Corporation and the Corporation hereby waives and agrees not
to raise or use any defense based on the position that the Executive had a duty
to mitigate or reduce the amounts due the Executive hereunder by seeking other
employment whether suitable or unsuitable and should the Executive obtain other
employment, then the only effect of such on the obligations of the Corporation
hereunder shall be that the Corporation shall be entitled to credit against any
payments which would otherwise be made pursuant to Sections 5(a) or 5(b) hereof,
any comparable payments to which the Executive is entitled under the employee
benefit plans maintained by the Executive’s other employer or employers in
connection with services to such employer or employers after termination of the
Executive’s employment with the Corporation.   7.   Stock Awards and Options. If
the Executive’s employment should terminate under the circumstances described in
Section 3(a) hereof, the Executive’s rights, if any, with respect to any
outstanding Stock Awards and/or Options shall be governed by the

-14-



--------------------------------------------------------------------------------



 



    plans and any related agreements pursuant to which such Stock Awards and/or
Options were granted. If the Executive’s employment should terminate under such
circumstances as entitle the Executive to receive payments pursuant to Section
3(b) hereof, then, with respect to each outstanding Option or Stock Award which
did not immediately vest and/or become exercisable upon the occurrence of a
Change-in-Control, such Stock Award or Option shall remain outstanding in
accordance with its terms provided that in any event it shall automatically vest
upon termination of employment and/or become and remain exercisable at any time
after termination of employment until the stated expiration date contained in
the grant for such Stock Award or Option, but not to exceed ten years from the
date of grant.   8.   Noncompetition. During the period of employment of
Executive by the Corporation and for five (5) years thereafter, the Executive
will not, in any geographic area in which the Corporation is offering its
services and products, without the prior written consent of the Corporation:

  (a)   directly or indirectly engage in,     (b)   assist or have an active
interest in (whether as proprietor, partner, investor, shareholder, officer,
director or any type of principal whatsoever), or     (c)   enter the employ of,
or act as agent for, or advisor or consultant to, any person, firm, partnership,
association, corporation or business organization, entity or enterprise which is
or is about to become directly or indirectly engaged in,

      any business which is competitive with any business of the Corporation or
any subsidiary or affiliate thereof in which Executive is or was engaged;
provided, however, that the foregoing provisions of this paragraph 8 are not
intended to prohibit and shall not prohibit Executive from purchasing, for
investment, not in excess of 1% of any class of stock or other corporate
security of any company which is registered pursuant to Section 12 of the
Securities Exchange Act of 1934.       Executive acknowledges that the breach by
the Executive of the provisions of this Section 8 would cause irreparable injury
to the Corporation, acknowledges and agrees that remedies at law for any such
breach will be inadequate and consents and agrees that the Corporation shall be
entitled, without the necessity of proof of actual damage, to injunctive relief
in any proceedings which may be brought to enforce the provisions of this
Section 8. Executive acknowledges and warrants that the Executive will be fully
able to earn an adequate livelihood for the Executive and the Executive’s

-15-



--------------------------------------------------------------------------------



 



    dependents if this Section 8 should be specifically enforced against the
Executive and that such enforcement will not impair the Executive’s ability to
obtain employment commensurate with the Executive’s abilities and fully
acceptable to the Executive.       If the scope of any restriction contained in
this Section 8 is too broad to permit enforcement of such restriction to its
full extent, then such restriction shall be enforced to the maximum extent
permitted by law and Executive and the Corporation hereby consent and agree that
such scope may be judicially modified in any proceeding brought to enforce such
restriction.

9.   Terms. This Agreement shall be for an initial term of five years commencing
on the date hereof. This Agreement shall automatically renew for an additional
term of one year commencing on the fifth anniversary of the date hereof and for
succeeding additional terms each of one year on each succeeding anniversary
thereof until and unless either party sends written notice of non-renewal to the
other party at least six months prior to a renewal date; provided, however, that
if a Change-in-Control shall occur during the initial or renewed term of this
Agreement, then this Agreement shall remain in effect until the second
anniversary of the date of the Change-in-Control.

10.   Miscellaneous.

  (a)   This Agreement shall be construed under the laws of the Commonwealth of
Pennsylvania.     (b)   This Agreement constitutes the entire understanding of
the parties hereto with respect to the subject matter hereof and may only be
amended or modified by written agreement signed by the parties hereto. The
parties acknowledge and agree that this Agreement supersedes, amends and
restates in its entirety, renders null and void and terminates that Agreement by
and between the parties dated May 15, 2007.     (c)   The Corporation will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Corporation, by agreement in form and substance satisfactory to
the Executive, to expressly assume and agree to perform this Agreement in the
same manner required of the Corporation and to perform it as if no such
succession had taken place. Failure of the Corporation to obtain such agreement
prior to the effectiveness of any such

-16-



--------------------------------------------------------------------------------



 



      succession shall be a breach of this Agreement and shall entitle the
Executive to terminate employment due to Good Reason for Termination. As used in
this Agreement, “Corporation” shall mean the Corporation as hereinbefore defined
and any successor to its business and/or assets as aforesaid which executes and
delivers the agreement provided for in this subsection (c) or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law.     (d)   This Agreement shall inure to the benefit of and be enforceable
by the Executive and the Corporation and their respective legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If the Executive should die while any amounts would still be payable
to the Executive hereunder if the Executive had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the Executive’s devisee, legatee or other designee
or, if there be no such designee, to the Executive’s estate.

  (e)   Any notice or other communication provided for in this Agreement shall
be in writing and, unless otherwise expressly stated herein, shall be deemed to
have been duly given if mailed by United States registered mail, return receipt
requested, postage prepaid, addressed in the case of the Executive to the
Executive’s office at the Corporation with a copy to the Executive’s residence
and in the case of the Corporation to its principal executive offices, attention
of the Chief Executive Officer.     (f)   No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and approved by resolution of the
Board of Directors of the Corporation. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. Nothing contained herein shall impair the right of the Corporation to
terminate the Executive’s employment, subject to making any payments required to
be made hereunder.

-17-



--------------------------------------------------------------------------------



 



    (g)   The invalidity or unenforceability of any provisions of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.     (h)   This Agreement
may be executed in one or more counterparts, each of which shall be deemed to be
an original but all of which together will constitute one and the same
instrument.     (i)   If litigation should be brought to enforce, interpret or
challenge any provision contained herein, the prevailing party in such
litigation, if any, shall be entitled to its reasonable attorney’s fees and
disbursements and other costs incurred in such litigation and to interest on any
money judgment obtained calculated at the prime rate of interest in effect from
time to time at Citizen’s Bank, N.A. (or its successor), from the date that the
payment should have been made under this Agreement.

  (j)   Excise Taxes.

(i) For purposes of this subsection 10(j), (1) a Payment shall mean any payment
or distribution in the nature of compensation to or for the benefit of the
Executive, whether paid or payable pursuant to this Agreement or otherwise;
(2) Agreement Payment shall mean a Payment paid or payable pursuant to this
Agreement (disregarding this subsection 10(j)); (2) Net After Tax Receipts shall
mean the Present Value of a Payment net of all taxes imposed on the Executive
with respect thereto under Sections 1 and 4999 of the Internal Revenue Code of
1986, as amended (the “Code”), determined by applying the highest marginal rate
under Section 1 of the Code applicable to the Executive’s taxable income for
such year; (4) “Present Value” shall mean such value determined in accordance
with Section 280G(d) (4) of the Code; and (5) “Reduced Amount” shall mean the
greatest aggregate amount of Payments, if any, which (x) is less than the sum of
all Payments and (y) results in aggregate Net After Tax Receipts which are
greater than the Net After Tax Receipts which would result if the aggregate
Payments were made.
(ii) Anything in this Agreement to the contrary notwithstanding, in the event
PriceWaterhouseCoopers L.L.P. (or if PriceWaterhouseCoopers L.L.P. is the audit
firm for the Corporation at the time, another accounting firm of nationally
recognized standing selected by Executive) (the “Accounting Firm”) shall
determine that receipt of all Payments would subject the Executive to tax under
Section 4999 of the Code, it shall determine whether

-18-



--------------------------------------------------------------------------------



 



some amount of Payments would meet the definition of a “Reduced Amount.” If the
Accounting Firm determines that there is a Reduced Amount, the aggregate
Agreement Payments shall be reduced to such Reduced Amount; provided, however,
that if the Reduced Amount exceeds the aggregate Agreement Payments, the
aggregate Payments shall, after the reduction of all Agreement Payments, be
reduced (but not below zero) in the amount of such excess. All determinations
made by the Accounting Firm under this Section shall be binding upon the
Corporation and the Executive and shall be made within 60 days of the occurrence
of an event which requires the Corporation to make payments to the Executive
under this Agreement. No later than two business days following the making of
this determination by the Accounting Firm, the Corporation shall pay to or
distribute for the benefit of the Executive such Payments as are then due to the
Executive under this Agreement and shall promptly pay to or distribute for the
benefit of the Executive in the future such Payments as become due to the
Executive under this Agreement. The Corporation or its successor shall pay for
the work done by the Accounting Firm. In the event that the Accounting Firm is
unable or unwilling to make the determinations to be made under this subsection
10(j) or for any reason such determinations are not made within 60 days of the
occurrence of the event which requires the Corporation to make payments to the
Executive under this Agreement, the Corporation shall make all Payments as are
then due to the Executive without reduction no later than two business days
following the 60th day after the occurrence of the event which required the
Corporation to make payments to the Executive under this Agreement.
(iii) While it is the intention of the Corporation and the Executive to reduce
the amounts payable or distributable to the Executive hereunder only if the
aggregate Net After Tax Receipts to the Executive would thereby be increased, as
a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Corporation to
or for the benefit of the Executive pursuant to this Agreement which should not
have been so paid or distributed (“Overpayments”) or that additional amounts
which will not have been paid or distributed by the Corporation to or for the
benefit of the Executive pursuant to this Agreement could have been so paid or
distributed (“Underpayment”), in each case, consistent with the calculation of
the Reduced Amount hereunder. In the event that the Accounting Firm, based
either upon the assertion of a deficiency by the Internal Revenue Service
against the Corporation or the Executive which the Accounting Firm believes

-19-



--------------------------------------------------------------------------------



 



has a high probability of success or controlling precedent or other substantial
authority, determines that an Overpayment has been made, any such Overpayment
paid or distributed by the Corporation to or for the benefit of the Executive
shall be treated for all purposes as a loan ab initio to the Executive which the
Executive shall repay to the Corporation together with interest at the
applicable federal rate provided for in Section 7872(f) (2) of the Code;
provided, however, that no such loan shall be deemed to have been made and no
amount shall be payable by the Executive to the Corporation if and to the extent
such deemed loan and payment would not either reduce the amount on which the
Executive is subject to tax under Section 1 and Section 4999 of the Code or
generate a refund of such taxes. In the event that the Accounting Firm, based
upon controlling precedent or other substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Corporation to or for the benefit of the Executive together with interest at the
applicable federal rate provided for in Section 7872(f) (2) of the Code.

  (k)   The payments to be made under this Agreement are intended to be excepted
from coverage under Section 409A of the Code (“Section 409A”) and the
regulations promulgated thereunder and shall be construed accordingly. If the
Corporation determines in good faith that any amounts to be paid to Executive
under this Agreement are subject to Section 409A, the Corporation shall adjust
or cause its Affiliate to adjust the form and/or the timing of such payments as
determined to be necessary or advisable to be in compliance with Section 409A.
If any payment must be delayed to comply with Section 409A, such payment will be
paid at the earliest practicable date permitted by Section 409A. Notwithstanding
any provision to the contrary, to the extent that any amounts payable hereunder
are subject to the requirements of section 409A and are payable on account of
termination of employment, the payment of said amounts will be delayed for a
period of six (6) months after the termination date (or, if earlier, the death
of the Participant) for any Participant that is a “specified employee” (as
defined in Section 409A). Any payment that would otherwise have been due or
owing during such six-month period will be paid immediately following the end of
the six-month period. Notwithstanding any provision of this Agreement to the
contrary, Executive acknowledges and agrees that the Corporation and any
Affiliate of the Corporation shall not be liable for, and nothing provided or
contained in this Agreement will be construed to obligate or cause the
Corporation or any Affiliate of the Corporation to be liable for, any tax,
interest or

-20-



--------------------------------------------------------------------------------



 



      penalties imposed on Executive related to or arising with respect to any
violation of Section 409A.



     IN WITNESS WHEREOF, this Agreement has been executed on the date first
above written.

                  WITNESS:       BLACK BOX CORPORATION    
 
               
/s/ Norman H. Brown, Jr.
 

Print Name: Norman H. Brown, Jr.
      By:   /s/ Thomas G. Greig
 
Thomas G. Greig
Chairman of the Board of Directors    
 
               
 
               
WITNESS:
               
 
               
/s/ Kimberly Tollett
 

Print Name: Kimberly Tollett
      /s/ R. Terry Blakemore
 
R. Terry Blakemore    

-21-